Case 14-09623        Doc 82     Filed 03/25/19     Entered 03/25/19 16:29:09          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 09623
         Donovan W. Lewis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/18/2014.

         2) The plan was confirmed on 09/02/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/19/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/29/2014, 12/28/2015, 07/11/2017, 04/04/2018, 05/23/2018, 01/14/2019.

         5) The case was Converted on 02/11/2019.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-09623              Doc 82     Filed 03/25/19    Entered 03/25/19 16:29:09                Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                $44,432.00
           Less amount refunded to debtor                           $2,601.61

 NET RECEIPTS:                                                                                       $41,830.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,717.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $1,696.47
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,413.47

 Attorney fees paid and disclosed by debtor:                      $283.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Financial Credit Services   Unsecured         284.00           NA              NA            0.00        0.00
 CashCall Inc                         Unsecured           0.00           NA              NA            0.00        0.00
 CB USA Sears                         Unsecured         148.00           NA              NA            0.00        0.00
 Delbert Services Corporation         Unsecured      2,485.00           0.00            0.00           0.00        0.00
 Dept Of Education/Nelnet             Unsecured     29,435.00            NA              NA            0.00        0.00
 Exeter Finance Corporation           Secured       22,628.00     22,857.07        22,857.07     22,857.07    1,438.14
 GM Financial                         Unsecured           0.00           NA              NA            0.00        0.00
 Nicor Gas                            Unsecured         824.63      1,050.73        1,050.73        375.17         0.00
 Ocwen Loan Servicing LLC             Secured      187,932.00    185,423.27       185,423.27           0.00        0.00
 Ocwen Loan Servicing LLC             Secured       13,153.79     15,289.83        13,153.79           0.00        0.00
 Premier Bankcard                     Unsecured         386.00        393.00          393.00        140.32         0.00
 Searcy Lewis                         Priority            0.00           NA              NA            0.00        0.00
 Springleaf Financial Services        Unsecured         678.00        681.40          681.40        243.30         0.00
 Springleaf Financial Services        Unsecured            NA       2,717.32        2,717.32           0.00        0.00
 United States Dept Of Education      Unsecured           0.00    31,760.91        31,760.91     11,362.92         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-09623        Doc 82      Filed 03/25/19     Entered 03/25/19 16:29:09             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $185,423.27              $0.00               $0.00
       Mortgage Arrearage                                $13,153.79              $0.00               $0.00
       Debt Secured by Vehicle                           $22,857.07         $22,857.07           $1,438.14
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $221,434.13         $22,857.07           $1,438.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $36,603.36         $12,121.71              $0.00


 Disbursements:

         Expenses of Administration                             $5,413.47
         Disbursements to Creditors                            $36,416.92

 TOTAL DISBURSEMENTS :                                                                     $41,830.39


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
